Name: Commission Regulation (EC) No 1689/2001 of 23 August 2001 repealing Regulation (EC) No 1136/2001 and amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  economic geography;  trade policy;  prices
 Date Published: nan

 Avis juridique important|32001R1689Commission Regulation (EC) No 1689/2001 of 23 August 2001 repealing Regulation (EC) No 1136/2001 and amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender Official Journal L 228 , 24/08/2001 P. 0019 - 0020Commission Regulation (EC) No 1689/2001of 23 August 2001repealing Regulation (EC) No 1136/2001 and amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tenderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2), and in particular Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 1136/2001 of 8 June 2001 opening intervention in accordance with Article 47(5) of Regulation (EC) No 1254/1999(3) and Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender(4), as last amended by Regulation (EC) No 1489/2001(5), opened buying-in by invitation to tender in certain Member States or regions of a Member State for certain quality groups.(2) The application of Article 47(3), (4) and (5) of Regulation (EC) No 1254/1999 and the need to limit intervention to buying in the quantities necessary to ensure reasonable support for the market result, on the basis of the prices of which the Commission is aware, in the repeal of Regulation (EC) No 1136/2001 and an amendment, in accordance with the Annex hereto, to the list of Member States or regions of a Member State where buying-in is open by invitation to tender, and the list of the quality groups which may be bought in.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1136/2001 is hereby repealed.Article 2The Annex to Regulation (EEC) No 1627/89 is hereby replaced by the Annex hereto.Article 3This Regulation shall enter into force on 24 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 154, 9.6.2001, p. 12.(4) OJ L 159, 10.6.1989, p. 36.(5) OJ L 196, 20.7.2001, p. 17.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAEstados miembros o regiones de Estados miembros y grupos de calidades previstos en el apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 1627/89/Medlemsstater eller regioner og kvalitetsgrupper, jf. artikel 1, stk. 1, i forordning (EÃF) nr. 1627/89/Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1627/89 genannten QualitÃ ¤tsgruppen/Ã Ã Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1627/89/Member States or regions of a Member State and quality groups referred to in Article 1 (1) of Regulation (EEC) No 1627/89/Ã tats membres ou rÃ ©gions d'Ã tats membres et groupes de qualitÃ ©s visÃ ©s Ã l'article 1er paragraphe 1 du rÃ ¨glement (CEE) n ° 1627/89/Stati membri o regioni di Stati membri e gruppi di qualitÃ di cui all'articolo 1, paragrafo 1 del regolamento (CEE) n. 1627/89/In artikel 1, lid 1, van Verordening (EEG) nr. 1627/89 bedoelde lidstaten of gebieden van een lidstaat en kwaliteitsgroepen/Estados-Membros ou regiÃ µes de Estados-Membros e grupos de qualidades referidos no n.o 1 do artigo 1.o do Regulamento (CEE) n.o 1627/89/JÃ ¤senvaltiot tai alueet ja asetuksen (ETY) N:o 1627/89 1 artiklan 1 kohdan tarkoittamat laaturyhmÃ ¤t/Medlemsstater eller regioner och kvalitetsgrupper som avses i artikel 1.1 i fÃ ¶rordning (EEG) nr 1627/89>TABLE>